Exhibit No. 10.29

[NQSO 2007 Plan, Class [A][B] Stock]

NONSTATUTORY STOCK OPTION CERTIFICATE

Non-transferable

GRANT TO

 

 

(“Optionee”)

the right to purchase from Journal Communications, Inc. (the “Company”)

shares of its Class [A][B] Common Stock, $0.01, at the price of $            
per share (the “Option”)

pursuant to and subject to the provisions of the Journal Communications, Inc.
2007 Omnibus Incentive Plan (the “Plan”) and to the terms and conditions set
forth on the following page (the “Terms and Conditions”). By accepting the
Option, Optionee shall be deemed to have agreed to the terms and conditions set
forth in this Certificate and the Plan. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.

Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the Option shall vest (become exercisable) in accordance with
the following schedule:

 

Continuous Status as a Participant

after Grant Date

   Percent of Option Shares Vested              

IN WITNESS WHEREOF, Journal Communications, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.

 

JOURNAL COMMUNICATIONS, INC.     By:         Grant Date:    



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Vesting of Option. The Option shall vest (become exercisable) in accordance
with the schedule shown on the cover page of this Certificate. Notwithstanding
the vesting schedule, upon (i) Optionee’s death or Disability during his or her
Continuous Status as a Participant, (ii) a Change in Control, unless the Option
is assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control, or (iii) if the Option is
assumed by the surviving entity or otherwise equitably converted or substituted
in connection with a Change in Control, the termination of Optionee’s employment
by the Company without Cause (or Optionee’s resignation for Good Reason as
provided in any employment, severance or similar agreement between Optionee and
the Company or an Affiliate) within two years after the effective date of the
Change in Control, the Option shall become fully vested and exercisable.

2. Term of Option and Limitations on Right to Exercise. The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Central Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Option will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:

(a) Three months after the termination of Optionee’s Continuous Status as a
Participant for any reason other than (i) for Cause, (ii) by reason of
Optionee’s death, Disability, or Retirement, or (iii) following a Change in
Control.

(b) Twelve months after the date of the termination of Optionee’s Continuous
Status as a Participant (i) by reason of his or her Disability, or (ii) for any
reason other than Cause or Retirement following a Change in Control.

(c) Twelve months after the Optionee’s death, if Optionee dies while employed,
or during the three-month period described in subsection (a) above or during the
twelve-month period described in subsection (b) above and before the Option
otherwise lapses. Upon Optionee’s death, the Option may be exercised by
Optionee’s beneficiary designated pursuant to the Plan.

(d) 5:00 p.m., Central Time, on the Expiration Date if the Optionee’s
termination of Continuous Status as a Participant is by reason of his or her
Retirement.

(e) 5:00 p.m., Central Time, on the date of the termination of Optionee’s
Continuous Status as a Participant if such termination is for Cause.

If Optionee returns to employment with the Company during the designated
post-termination exercise period, then Optionee shall be restored to the status
Optionee held prior to such termination but no vesting credit will be earned for
any period

Optionee was not in Continuous Status as a Participant. If Optionee or his or
her beneficiary exercises an Option after termination of service, the Option may
be exercised only with respect to the Shares that were otherwise vested on
Optionee’s termination of service, including Option Shares vested by
acceleration under Section 1.

3. Exercise of Option. The Option shall be exercised by (a) written notice
directed to the Chief Accounting Officer of the Company or his or her designee
at the address and in the form specified by the Company from time to time and
(b) payment to the Company in full for the Shares subject to such exercise
(unless the exercise is a broker-assisted cashless exercise, as described
below). If the person exercising an Option is not Optionee, such person shall
also deliver with the notice of exercise appropriate proof of his or her right
to exercise the Option. Payment for such Shares shall be in (a) cash, (b) Shares
previously acquired by the purchaser, or (c) any combination thereof, for the
number of Shares specified in such written notice. The value of surrendered
Shares for this purpose shall be the Fair Market Value as of the last trading
day immediately prior to the exercise date. Alternatively, the Company may
permit Optionee to exercise the Option through a “net” exercise, whereby the
Company shall retain from the Option that number of Option shares having a Fair
Market Value on the date of exercise equal to some or all of the exercise price.
To the extent permitted under Regulation T of the Federal Reserve Board, and
subject to applicable securities laws and any limitations as may be applied from
time to time by the Committee (which need not be uniform), the Option may be
exercised through a broker in a so-called “cashless exercise” whereby the broker
sells the Option Shares on behalf of Optionee and delivers cash sales proceeds
to the Company in payment of the exercise price. In such case, the date of
exercise shall be deemed to be the date on which notice of exercise is received
by the Company and the exercise price shall be delivered to the Company by the
settlement date.

4. Withholding. The Company or any employer Affiliate has the authority and the
right to deduct or withhold, or require Optionee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Option. The withholding
requirement may be satisfied, in whole or in part, at the election of the
Company, by withholding from the Option Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Company establishes.

5. Limitation of Rights. The Option does not confer to Optionee or Optionee’s
beneficiary any rights of a shareholder of the Company unless and until Shares
are in fact issued to such person in connection with the exercise of the Option.
Nothing in this

Certificate shall interfere with or limit in any way the right of the Company or
any Affiliate to terminate Optionee’s service at any time, nor confer upon
Optionee any right to continue in the service of the Company or any Affiliate.

6. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Option may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Option is not assignable or transferable by Optionee other
than by will or the laws of descent and distribution, but the Committee may (but
need not) permit other transfers. The Option may be exercised during the
lifetime of Optionee only by Optionee or any permitted transferee.

7. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Option upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the exercise of the Option,
the Option may not be exercised in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

8. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.

9. Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
Optionee and to Awards of this type.

10. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.

11. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Journal Communications, Inc., 333 West State Street, Milwaukee,
Wisconsin, 83203, Attn: Chief Accounting Officer, or any other address
designated by the Company in a written notice to Optionee. Notices to Optionee
will be directed to the address of Optionee then currently on file with the
Company, or at any other address given by Optionee in a written notice to the
Company.

 